DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the raised center line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villa et al. (US 8220087).



    PNG
    media_image1.png
    562
    752
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    687
    media_image2.png
    Greyscale


COL 2, LN 60 – COL 3, LN 17: “In some embodiments, the supports 104 may be dome-shaped or cylindrical in shape although any shape is suitable.  Each support 104 may be of uniform shape and size for ease of manufacturing and transferability with other supports 104.  In other embodiments, the supports 104 may come in a variety of shapes and any sizes to accommodate various body parts as shown in FIG. 4.  The various body parts that may require support include upper limbs, such as the head, arms, shoulders, elbows, forearms, wrists, and hands; and lower limbs, such as the legs, thighs, knees, shins, ankles, and feet.  For example, some supports 104 may be elliptical or oval in shape to 
400 during an exercise.”

Villa teaches regarding claim:

21. A body positioning apparatus made of a material sized and shaped to support at least one user body comprising: an elongate mat having an outer surface, a longitudinal axis extending in a generally lengthwise direction relative to the mat, and a latitudinal axis extending in a generally widthwise direction or generally transverse direction relative to the mat, and the outer surface comprised of at least a plurality of pairs of spaced apart landmarks (104s and 402s), each one of the landmarks comprised of a plateau upraised from the outer surface of the mat and configured to facilitate placement, engagement, or support of a plurality of body parts of a user of the mat (see annotated FIG 4 above with eight pairs of plateaus positionable as shown in FIG 4 and repositionable on the protrusion matrix as shown in FIGs 5-7; plateaus may be rectangular or other shapes as discussed in the cited columns above; plateaus are configured to engage all parts of a user’s body, including those claimed by applicant) including: (a) a pair of spaced apart and generally parallel first plateaus disposed along the latitudinal axis of the mat such that each one of the first plateaus extends longitudinally in opposite 

22. The body positioning apparatus of claim 21, wherein the pair of the third plateaus comprise a pair of upper inner plateaus that serve as head plateaus, wherein one of the first and second pairs of the second plateaus comprise a pair of upper outer plateaus that serve as shoulder plateaus, and wherein the pair of the first plateaus comprise a pair of elongate longitudinally extending plateaus that serve as pelvis references (see selection of col 2 and 3 cited above – plateaus positionable to support the head and shoulders).

23. The body positioning apparatus of claim 22, wherein the other one of the first and second pairs of the second plateaus comprise a pair of lower outer plateaus that serve as hand pair plateaus (as discussed in columns 2 and 3 above, the plateaus can be positioned to support the users hands and any other portion of the user’s body at least via the projection matrix).

24. The body positioning apparatus of claim 21, wherein the outer surface of the mat is further comprised of a pair of generally parallel fourth plateaus disposed on a side of the latitudinal axis opposite the pair of the third plateaus, the fourth plateaus are spaced equidistantly from the longitudinal axis closer to the longitudinal axis than the other one of the first and second pairs of the second plateaus, and wherein the pair of fourth plateaus is spaced farther away from the latitudinal axis than the other one of the first and second pairs of the second plateaus (a fifth one of the plateau pairs annotated above, positionable as claimed at least via the projection matrix).

25. The body positioning apparatus of claim 24, wherein the pair of the fourth plateaus comprise a pair of lower inner plateaus (plateaus positionable as claimed via the projection matrix).

26. The body positioning apparatus of claim 25, wherein the lower inner plateaus are spaced equidistantly from the longitudinal axis closer to the longitudinal axis than the first plateaus (plateaus positionable as claimed via the projection matrix).

27. The body positioning apparatus of claim 24, wherein the outer surface of the mat is further comprised of a fifth plateau extending along part of the longitudinal axis, the fifth plateau disposed on a side of the latitudinal axis opposite the pair of the third plateaus (a sixth one of the plateau pairs annotated above, positionable as claimed at least via the projection matrix), the fourth plateau spaced farther away from the latitudinal axis than the other one of the first and second pairs of the second plateaus (plateaus positionable as claimed via the projection matrix). 



29. The body positioning apparatus of claim 21, wherein the outer surface of the mat is further comprised of a fifth plateau extending along part of the longitudinal axis, the fifth plateau disposed on a side of the latitudinal axis opposite the pair of the third plateaus, the fourth plateau spaced farther away from the latitudinal axis than the other one of the first and second pairs of the second plateaus (as discussed above in the rejection of claim 27).

30. The body positioning apparatus of claim 29, wherein the fifth plateau comprises a lower plateau that serves as a foot bar (plateaus positionable as claimed via the projection matrix and also configured to support the user’s feet as discussed above in the cited section of columns 2 and 3).

31. The body positioning apparatus of claim 30, wherein the longitudinal axis of the mat comprises a longitudinal centerline of the mat (as discussed and annotated above).

32. The body positioning apparatus of claim 21, wherein the outer surface of the mat is further comprised of first and second pairs of sixth plateaus that are equidistantly spaced apart from one of the longitudinal axis and the latitudinal axis, the first and second pairs of the sixth plateaus spaced farther from the one of the longitudinal axis and the latitudinal axis than the first plateaus, the second plateaus, and the third plateaus; wherein the sixth plateaus of each one of the first and second pairs are equidistantly spaced apart from the other one of the longitudinal axis and the latitudinal axis; and wherein the sixth plateaus of each one of the first and second pairs are spaced farther from the other one of the longitudinal axis and the latitudinal axis than the first plateaus, the second plateaus, and the 

33. The body positioning apparatus of claim 32, wherein the mat is generally rectangular and has four corners, and wherein each one of the sixth plateaus comprises a corner plateau disposed in a corresponding one of the four corners of the mat and configured for guiding user heel placement or hand placement (rectangular as seen in the FIGs above; plateaus positionable as claimed at least via the projection matrix).

34. The body positioning apparatus of claim 33, wherein the longitudinal axis of the mat comprises a longitudinal centerline of the mat, and the latitudinal axis of the mat comprises a transverse axis that is a transverse centerline of the mat (axes annotated above).

35. The body positioning apparatus of claim 21, wherein mat is generally rectangular and has four corners, and wherein the outer surface of the mat is further comprised of a corner plateau disposed in each one of the four corners of the generally rectangular mat (as discussed and seen in the figures above).

36. The body positioning apparatus of claim 35, wherein each one of the corner plateaus is generally rectangular (four rectangular 104s positionable in the corners as seen in the figures above and discussed in the cited portions of columns 2 and 3).

37. The body positioning apparatus of claim 21, wherein at least a portion of the longitudinal axis is upraised and configured for reference by a user of the mat to (a) align one of the head, spine, and 

38. The body positioning apparatus of claim 37, wherein the longitudinal axis comprises a longitudinal centerline of the mat (as discussed above).

39. The body positioning apparatus of claim 37, wherein the upraised portion of the longitudinal axis comprises an elongate raised line (as discussed above; raised center line of projections; the prior art device shows a raised center line in as much as applicant has shown the same).

40. The body positioning apparatus of claim 39, wherein the elongate raised longitudinally extending line comprises a raised longitudinally extending centerline of the mat (as discussed above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.